2016 Nonstatutory Stock Option Agreement




PAR PACIFIC HOLDINGS, INC.
NONSTATUTORY STOCK OPTION AGREEMENT
THIS AGREEMENT is made and entered into as of this 16th day of February, 2016
(the “Grant Date”) by and between Par Pacific Holdings, Inc., a Delaware
corporation (the “Company”), and Jim Yates (the “Participant”), pursuant to the
Par Pacific Holdings, Inc. 2012 Long Term Incentive Plan (the “Plan”). This
Agreement and the award contained herein are subject to the terms and conditions
set forth in the Plan, which are incorporated by reference herein, and the
following terms and conditions:
WITNESSETH:
WHEREAS, the Participant is an employee of, or is engaged to provide Services
to, the Company or its Subsidiaries or Affiliates;
WHEREAS, the Company has adopted the Plan in order to advance the interests of
the Company and its stockholders by providing an incentive to attract, retain
and reward persons performing Services for the Company and by motivating such
persons to contribute to the growth and profitability for the Company;
WHEREAS, the Compensation Committee of the Board (the “Committee”) of the Board
of Directors of the Company (the “Board”) has determined that it is in the best
interests of the Company to grant a Nonstatutory Stock Option under the Plan to
the Participant on the terms and conditions set forth below to encourage the
Participant to remain in the employ of, or continue to provide Services to, the
Company or its Subsidiaries or Affiliates and to reward the Participant for the
Participant’s continued Service; and
WHEREAS, the Participant is entrusted with knowledge of the confidential and
proprietary information and particular business methods of the Company and its
Subsidiaries and Affiliates (the “Company Group”) and the clients of the Company
Group, and the Participant is trained and instructed in the Company Group’s
particular operations, all of which is exceptionally valuable to the Company
Group and vital to the success of the Company Group’s business.
NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:
1.Grant of Option. In consideration for the continued Service of the Participant
to any member of the Company Group, and as part of the Plan, the Company hereby
grants to the Participant, subject to the further terms and conditions set forth
in this Agreement, the option (the “Option”) to purchase all or part of an
aggregate of 9,787 shares of its common stock, $0.01 par value per share (the
“Stock”), as of the Grant Date. The Option is a Nonstatutory Stock Option and is
not intended to qualify as an “incentive stock option” as that term is used in
Code Section 422.


1

--------------------------------------------------------------------------------





2.    Exercise Price. The per share purchase price of the Stock issuable upon
exercise of the Option shall be $22.99 (the “Exercise Price”), which shall not
be less than 100% of the Fair Market Value on the Grant Date.
3.    Term. The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the earliest to occur of:
(a)    the eighth (8th) anniversary of the Grant Date (the “Expiration Date”);
(b)    the first (1st) anniversary of the Participant’s death;
(c)    the date that is one (1) year following the Participant’s termination of
Service due to Disability;
(d)    the date that is three (3) months following the Participant’s termination
of Service due to resignation or by the Company for reasons other than Cause; or
(e)    the date the Participant’s termination of Service by the Company for
Cause;
provided, however, that except in the case of the expiration of the Option
pursuant to Section 3(a) or Section 3(d) above, if the exercise of the Option on
the last business day prior to the expiration date is prevented by any
requirement of federal, state or foreign law with respect to securities or any
other applicable law, regulation or requirement of any stock exchange or market
system upon which the Stock is listed or traded, the Option shall remain
exercisable until thirty (30) days after the date the Participant is notified by
the Company that the Option is exercisable, but in any event no later than the
Expiration Date.
Notwithstanding the foregoing, other than in the case of the expiration of the
Option pursuant to Section 3(a) or Section 3(d) above, if a sale of shares of
Stock acquired upon the exercise of the Option within the applicable time
periods set forth in Section 3(b) or Section 3(c) above would subject the
Participant to suit under Section 16(b) of the Exchange Act, the Option (if
exercisable) shall remain exercisable until the earliest to occur of (i) the
tenth (10th) day following the date on which a sale of such shares by the
Participant would no longer be subject to such suit, (ii) three (3) months after
the Participant’s termination of Service, or (iii) the Expiration Date.
4.    Vesting and Exercise.
(a)    Subject to any forfeiture provisions in this Agreement or in the Plan,
the Option shall vest and become exercisable in accordance with the following
schedule provided that the Participant has not had a termination of Service for
any reason prior to the applicable vesting date:


2

--------------------------------------------------------------------------------





Vesting Date
Cumulative Vested Percentage of the Option
First anniversary of the Grant Date
25% of the shares covered by the Option
Second anniversary of the Grant Date
50% of the shares covered by the Option
Third anniversary of the Grant Date
75% of the shares covered by the Option
Fourth anniversary of the Grant Date
100% of the shares covered by the Option

(b)    If the application of the vesting schedule in Section 4(a) would yield a
fractional share covered by the Option, such fractional share shall be rounded
down to the next whole share if it is less than 0.5 and rounded up to the next
whole share if it is 0.5 or more.
(c)    To the extent that a portion of the Option has not vested prior to the
Participant’s termination of Service (including by reason of the Participant’s
death), the Participant shall forfeit all rights hereunder with respect to that
unvested portion of the Option as of the date of such termination.
(d)    In the event of the Participant’s termination of Service by the Company
for Cause, the Participant shall forfeit all rights hereunder with respect to
the entire Option (i.e., both vested and unvested portions) as of the date of
such termination.
(e)    Notwithstanding anything to the contrary in this Section 4, (x) in the
event of a Change in Control in which the resulting entity does not assume,
continue, convert or replace this Agreement, the Option shall become 100% vested
and exercisable effective as of immediately prior to the Change in Control, or
(y) in the event of a Change in Control there is an involuntary termination of
the Participant’s employment for any reason other than Cause (as defined in the
Plan) within twenty-four (24) months following the Change in Control, the Option
shall become 100% vested and exercisable upon such termination. For purposes of
this Agreement, the Option awarded hereunder will not be considered to be
assumed, continued, converted or replaced by the resulting entity in connection
with the Change in Control unless (i) the Option is adjusted to prevent dilution
of the Participant’s rights hereunder as a result of the Change in Control, and
(ii) immediately after the Change in Control, the Option relates to shares of
common stock in the resulting entity which are publicly traded and listed on a
national securities exchange.
For purposes of this Agreement, a “Change in Control” means any of the following
events occurring with respect to the Company:
(i)    any Person (other than the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the stockholders of the Company
immediately prior to the occurrence with respect to which the evaluation is
being made in substantially the same proportions as their ownership of the
common stock of the Company) acquires securities of the Company and immediately
thereafter is the beneficial owner (except that


3

--------------------------------------------------------------------------------





a Person shall be deemed to be the beneficial owner of all shares that any such
Person has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty (60)-day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities;
(ii)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;
(iii)    the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or
(iv)    the stockholders of the Company approve a plan or agreement for the sale
or disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company,
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom; provided, however, that a transaction described in this clause (iv)
shall not be deemed a Change in Control unless and until such transaction is
consummated.
5.    Method of Exercising Option.
(a)    Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice delivered to the Company or its designated
representative in the manner and at the address for notices set forth in Section
12 hereof. Such notice shall state that the Option is being exercised thereby
and shall specify the number of shares of Stock for which


4

--------------------------------------------------------------------------------





the Option is being exercised. The notice shall be signed by the person or
persons exercising the Option and shall be accompanied by payment in full of the
Exercise Price for such shares of Stock being acquired upon the exercise of the
Option. Payment of such Exercise Price may be made by one of the following
methods, subject to approval by the Company:
(i)    in cash;
(ii)    by a certified or bank check;
(iii)    by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
Exercise Price;
(iv)    delivery of a properly executed exercise notice together with such other
documentation as the Committee and a qualified broker, if applicable shall
require to effect an exercise of the Option and delivery to the Company of the
proceeds required to pay the Exercise Price;
(v)    by causing the Company to withhold from the shares of Stock issuable upon
the exercise of the Option the number of whole shares of Stock having a Fair
Market Value, as determined by the Company, not less than the Exercise Price;
(vi)    by such other consideration as may be approved by the Committee from
time to time to the extent permitted by applicable law; or
(vii)    by any combination of (i)-(vi) thereof.
(b)    The Participant shall have no rights of a stockholder with respect to
shares of Stock to be acquired by the exercise of the Option until the date of
issuance of a certificate or certificates representing such shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued. All shares of Stock purchased upon the exercise of
the Option as provided herein shall be fully paid and non-assessable.
6.    Non-Transferability. The Option may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than (i) by will or
the laws of descent or distribution or (ii) pursuant to a qualified domestic
relations order (as defined in the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder). The Option
may be exercised, during the lifetime of the Participant, only by the
Participant, his or her guardian or his or her legal representative, or by an
alternate payee pursuant to a qualified domestic relations order. Any attempt to
assign, pledge or otherwise transfer the Option or of any right or privilege
conferred thereby, contrary to the Plan, or the sale or levy or similar process
upon the rights and privileges conferred hereby, shall be void.
7.    Adjustment Provisions. In the event of any stock dividend or extraordinary
cash dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar


5

--------------------------------------------------------------------------------





change in the capital structure of the Company, the Committee shall make or
cause to be made an appropriate and equitable substitution, adjustment or
treatment with respect to the Option in accordance with Section 4.2 of the Plan.
Any securities, awards or rights issued pursuant to this Section 8 shall be
subject to the same restrictions as the Option.
8.    Tax Withholding. The Participant agrees that no later than the date as of
which an amount first becomes includible in his gross income for federal income
tax purposes with respect to the Option, the Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Withholding obligations may be settled
with shares of Stock, including Shares that are acquired upon exercise of the
Option. The obligations of the Company under this Agreement and the Plan shall
be conditional on such payment or arrangements, and the Company, and its
Subsidiaries and Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
Participant.
9.    Conditions upon Issuance of Option. As a condition to the exercise of the
Option, the Company may require the Participant to (i) represent and warrant at
the time of any such exercise that the shares of Stock are being purchased only
for investment and without any present intention to sell or distribute such
shares if, in the opinion of legal counsel for the Company, such a
representation is required by any relevant provision of law; and (ii) enter into
a lock-up or similar agreement with the Company with respect to such shares
prohibiting, for up to ninety (90) days, the disposition of such shares.
10.    No Right to Continued Employment or Engagement. In no event shall the
granting of the Option or the other provisions hereof or the acceptance of the
Option by the Participant interfere with or limit in any way the right of the
Company, a Subsidiary or Affiliate to terminate the Participant’s employment or
engagement as a Service provider at any time, nor confer upon the Participant
any right to continue in the employ or Service of the Company, a Subsidiary or
an Affiliate for any period of time or to continue his or her present or any
other rate of compensation.
11.    Confidential Information, etc. The Participant hereby acknowledges that,
during and solely as a result of the Participant’s employment by, or engagement
as a Service provider with, the Company or its Subsidiaries or Affiliates, the
Participant has received and will continue to receive special training and
education with respect to the operations of such entity(ies) and access to
confidential information and business and professional contacts, all of which is
exceptionally valuable to the Company Group and vital to the success of the
Company Group’s business and other related matters. In consideration of such
special and unique opportunities afforded to the Participant as a result of the
Participant’s employment or engagement and the grant of the Option, the
Participant hereby agrees to be bound by and acknowledges the reasonableness of
the following covenants, which are specifically relied upon by the Company in
entering into this Agreement and as a condition to the grant of the Option. The
Participant acknowledges and agrees that each of the individual provisions of
this Section 11 constitutes a


6

--------------------------------------------------------------------------------





separate and distinct obligation of the Participant to the Company Group,
individually enforceable against the Participant.
(a)    Covenant of Confidentiality. At any time during the term of the
Participant’s employment with, or engagement to provide Services to, the Company
or its Subsidiaries or Affiliates (pursuant to this Agreement or otherwise), and
for a period of five (5) years after the termination of the Participant’s
employment with the Company or its Subsidiaries or Affiliates, as applicable,
for any reason, the Participant shall not, except in furtherance of the Business
of the Company Group or otherwise with the prior authorization of the Company,
in any form or manner, directly or indirectly, divulge, disclose or communicate
to any person, entity, firm, corporation or any other third party (other than in
the course of the Participant’s employment or engagement), or utilize for the
Participant’s personal benefit or for the benefit of any competitor or customer
of the Company Group any Confidential Information. For purposes of this
Agreement, “Confidential Information” shall mean, but shall not be limited to,
any technical or non-technical data, formulae, patterns, compilations, programs,
devices, methods, techniques, drawings, designs, processes, procedures,
improvements, models or manuals of any member of the Company Group or which are
licensed by any member of the Company Group, any financial data or lists of
actual or potential customers or suppliers (including contacts thereat) of the
Company Group, and any information regarding the contracts, marketing and sales
plans, which is not generally known to the public through legitimate origins of
the Company Group. The parties hereto each acknowledge and agree that such
Confidential Information is extremely valuable to the Company Group and shall be
deemed to be a “trade secret.” In the event that any part of the Confidential
Information becomes generally known to the public through legitimate origins
(other than by the breach of this Agreement by the Participant or by
misappropriation), or is required to be disclosed by legal, administrative or
judicial process (provided that the Participant has provided to the Company
reasonable prior notice of such request and the Company has had a reasonable
opportunity, at its expense, to dispute, defend or limit such request for the
Confidential Information), that part of the Confidential Information shall no
longer be deemed Confidential Information for purposes of this Agreement, but
the Participant shall continue to be bound by the terms of this Agreement as to
all other Confidential Information.
(b)    Return of Property. Upon termination of the Participant’s employment or
engagement to provide Services for any reason, the Participant shall promptly
deliver to the Company or its Subsidiaries or Affiliates all correspondence,
drawings, blueprints, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents or any other documents, including all
copies in any form or media, concerning the Company Group’s Customers, marketing
strategies, products or processes which contain any Confidential Information.
(c)    Assignment of Inventions. Any and all writings, inventions, improvements,
processes, procedures and/or techniques now or hereafter acquired, made,
conceived, discovered or developed by the Participant, either solely or jointly
with any other person or persons, whether or not during working hours and
whether or not at the request or upon the suggestion of the Company or its
Subsidiaries or Affiliates, which relate to or are useful in


7

--------------------------------------------------------------------------------





connection with any business now or hereafter carried on or contemplated by the
Company Group, including developments or expansions of its present fields of
operations, shall be the sole and exclusive property of the Company or its
Subsidiaries or Affiliates, as applicable. The Participant shall make full
disclosure to the Company or its Subsidiaries or Affiliates of all such
writings, inventions, improvements, processes, procedures, techniques, or any
other material of a proprietary nature, including, without limitation, any
ideas, inventions, discoveries, improvements, developments, designs, methods,
systems, computer programs, trade secrets or other intellectual property whether
or not patentable or copyrightable and specifically including, but not limited
to, copyright and mask works, formulae, compositions, products, processes,
apparatus, and new uses of existing materials or machines (collectively,
“Inventions”), made, conceived or first reduced to practice by the Participant
solely or jointly with others while employed by the Company or its Subsidiaries
or Affiliates and which relate to or result from the actual or anticipated
business, work, research or investigation of the Company Group or which are
suggested by or result from any task assigned to or performed by the Participant
for the Company Group; and the Participant shall do everything necessary or
desirable to vest the absolute title thereto in the Company or its Subsidiaries
or Affiliates, as applicable. The Participant shall write and prepare all
descriptions, specifications and procedures regarding the Inventions as may be
required by the Company or its Subsidiaries or Affiliates to protect the
Company’s or its Subsidiaries or Affiliates rights in and to the Inventions, and
otherwise aid and assist the Company or its Subsidiaries or Affiliates so that
the Company or its Subsidiaries or Affiliates can prepare and present
applications for copyright or letters patent therefor and can secure such
copyright or letters patent wherever possible, as well as reissues, renewals,
and extensions thereof, and can obtain the record title to such copyright or
patents so that the Company or its Subsidiaries or Affiliates shall be the sole
and absolute owner thereof in all countries in which it may desire to have
copyright or patent protection. The Participant will, at the Company’s or its
Subsidiaries or Affiliates request, execute any and all assignment, patent or
copyright forms and the like, deemed reasonably necessary by the Company or its
Subsidiaries or Affiliate. The Company’s or its Subsidiaries or Affiliates
rights hereunder shall not be limited to this country but shall extend to any
country in the world and shall attach to each Invention notwithstanding that it
is perfected, improved, reduced to specific form or used after termination the
Participant’s employment. The Participant agrees to lend such assistance as he
or she may be able, at the Company’s or its Subsidiaries or Affiliates request
in connection with any proceedings relating to such letters of patent, trade
secrets, copyright or application thereof, as may be determined by the Company
or its Subsidiaries or Affiliates to be reasonably necessary. The Company, in
its sole discretion, may agree to pay the Participant a reasonable fee to defray
any costs or time incurred by the Participant in providing such assistance. The
Participant shall not be entitled to any additional or special compensation or
reimbursement regarding any and all such writings, inventions, improvements,
processes, procedures and techniques.
(d)    Equitable Remedies. In the event that the Participant breaches any of the
terms or conditions set forth in this Section 11, the Participant stipulates
that such breach will result in immediate and irreparable harm to the business
and goodwill of the Company and/or its Subsidiaries or Affiliates and that
damages, if any, and remedies at law for such breach would be inadequate. The
Company and/or its Subsidiaries or Affiliates shall therefore be entitled to
seek for and receive from any court of competent jurisdiction a temporary
restraining order,


8

--------------------------------------------------------------------------------





preliminary and permanent injunctive relief and/or an order for specific
performance to protect its rights and interests and to restrain any violation of
this Agreement and such further relief as the court may deem just and proper,
each without the necessity of posting bond. Following judgment or other final
determination by such court, the non-prevailing party in such proceeding shall
pay the costs and expenses (including court costs and reasonable attorneys’
fees) of the prevailing party. The Company and/or its Subsidiaries or Affiliates
may elect to seek such remedies at its sole discretion on a case by case basis.
Failure to seek any or all remedies in one case shall not restrict the Company
and/or its Subsidiaries or Affiliates from seeking any remedies in another
situation. Such action by the Company and/or its Subsidiaries or Affiliates
shall not constitute a waiver of any of its rights.
(e)    Continuing Obligation. During the Participant’s employment or engagement
to provide Services and upon termination of the Participant’s employment for any
reason the obligations, duties and liabilities of the Participant pursuant to
Sections 11(a) and 11(b) of this Agreement are continuing, and for the periods
set forth in such provisions hereof are absolute and unconditional, and shall
survive and remain in full force and effect as provided in each such Section.
Notwithstanding anything else contained in this Agreement to the contrary, the
parties hereto agree that in the event, and at the moment, the Participant
breaches any of the terms, duties or obligations contained in Sections 11(a) and
11(b) of this Agreement, the Option (both vested and unvested portions) will
immediately be cancelled and forfeited.
12.    Construction.
(a)    Successors. This Agreement and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
(b)    Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 3.3 of the Plan, this Agreement may be amended by the
Committee at any time.
(c)    Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. This
Agreement shall be interpreted, construed and constructed in accordance with the
laws of the State of Delaware without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States.
(d)    Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 12. Any such notice
or communication given by first-class mail shall be deemed to have been given
two business days after the date so mailed, and such notice or


9

--------------------------------------------------------------------------------





communication given by overnight delivery service shall be deemed to have been
given one business day after the date so sent, provided such notice or
communication arrives at its destination. Each notice to the Company shall be
addressed to it at its offices at 800 Gessner Road, Suite 875, Houston, Texas
77024 (attention: Chief Financial Officer), with a copy to the Secretary of the
Company or to such other designee of the Company. Each notice to the Participant
shall be addressed to the Participant at the Participant’s address shown on the
signature page hereof.
(e)    Severability.    Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application
thereof to any party or circumstance shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the minimal extent of
such provision or the remaining provisions of this Agreement or the application
of such provision to other parties or circumstances.
(f)    Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.
 
PAR PACIFIC HOLDINGS, INC.
By:/s/ James Matthew Vaughn   
Title: Senior Vice President and General Counsel
Accepted this 16th day of 
February, 2016.
 
/s/ Jim Yates 

 



 


10